department of the treasury internal_revenue_service washington d c jan tax_exempt_and_government_entities_division uniform issue list ter ratlz legend decedent xxx taxpayer xxx ira x xxx account y xxx amounta xxx dear xxx this is in response to your request dated date as supplemented by your date submission submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer the widow of decedent represents that decedent received a distribution from ira x totaling amount aon july taxpayer asserts that decedent's failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his rapidly declining health including a brain disorder attributable to liver disease during the 60-day period taxpayer further represents that amount a has not been used for any other purpose ex page on july decedent took a distribution of amount a from ira x on that same day decedent deposited amount a into account y a checking account taxpayer represents that during the 60-day rollover period decedent's health rapidly declined thus preventing him from effecting a rollover decedent died on september provided a signed statement from decedent's treating physician confirming his debilitating medical_condition including a brain disorder triggered by severe liver disease during the 60-day rollover period 20__ during the 60-day rollover period taxpayer taxpayer learned of the impact of the distribution of amount a from ira x upon receiving a form_1099 for the distribution upon receipt of this form_1099 taxpayer consulted her accountant and applied for this private_letter_ruling based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 xxx page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that decedent's failure to accomplish a timely rollover was caused by the rapid decline of his health during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code be distributed by sec_401 of the code this ruling does not authorize the rollover of amounts that are required to described herein under the provisions of any other section of either the code or regulations which may be applicable thereto no opinion is expressed as to the tax treatment of the transaction xxx page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely yours onzel lejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx xxx xxx
